Motion Dismissed and Motion Stricken and Order filed July 6, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00334-CV
                               NO. 14-21-00335-CV



 IN RE NESTLE WATERS NORTH AMERICA, INC. AND ROBERT LEE
                   SEWELL, SR., Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            Probate Court No. 4
                           Harris County, Texas
              Trial Court Cause No. 476,731-401 & 476-827-401

                                    ORDER

      On June 17, 2021, relators Nestle Waters North America, Inc. and Robert
Lee Sewell, Sr. filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this
Court to compel the Honorable James Horwitz, presiding judge of the Probate
Court No 4 of Harris County, to vacate its Order to Produce Records in Response
to Deposition by Written Questions after In Camera Inspection dated June 11,
2021, in trial court cause numbers 476,736-401 and 476,827-401, styled Kenneth
Hurr, Individually and as Independent Administrator of the Estate of Huh Tao
Sung (Deceased), Christina Hurr, and Sabina Hurr v. Nestle Waters North
America, Inc. and Robert Lee Sewell, Sr. Relators claim the trial court abused its
discretion in ordering production of relator Robert Lee Sewell, Sr.’s medical
records.

      On June 23, 2021, relators filed a motion for leave to file records under seal
in this court. The motion requests we seal four documents, only one of which has
been sealed by the probate court; the remaining three documents are subject to
motions to seal that remain pending before the probate court. In addition to being
prematurely filed, relators’ motion, at Tabs 3 and 4, contains unredacted sensitive
information of relator Robert Lee Sewell, Sr., including his birthdate and home
address. See Tex. R. App. P. 9.9(a)(3). Parties are required to redact all sensitive
information in documents filed in this court unless the inclusion of the sensitive
data is specifically required by a statute, court rule, or administrative regulation.
Tex. R. App. P. 9.9(b). There is no statute, court rule, or administrative regulation
requiring the inclusion of sensitive data.

      Accordingly, we ORDER relators’ motion for leave to file records under
seal DISMISSED and we ORDER relators’ motion STRICKEN from the record.


                                             2
                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         3